Filing Date: 5/2/2018
371 Date: 10/4/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 5/3/2017 (GERMANY 10 2017 109 485.7)
Applicant: Tångring et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
In the present instance, each of claims 21 and 28 recites the broad recitation “comprises”, and the claim also recites “consists of” which is the narrower statement of the range/limitation. It is unclear if the relevant limitations of these claims are being claimed in an open or closed manner.  Please see MPEP § 2111.03. 
With regard to claim 32, it is unclear if the claim requires the potting to partially, as the broad recitation, or completely, the narrower recitation, surround the contact elements. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination with regard to the prior art, these claims will be given the broader interpretations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-22, 24, 25, 27-33, and 39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Washizu (US 2015/0333233).
With regard to claim 20, Washizu teaches, in Fig 2, an optoelectronic semiconductor chip comprising: a semiconductor layer sequence (2) having an active layer that generates electromagnetic radiation ([0053]-[0056]), two contact elements (5) on a back side of the semiconductor layer sequence, a radiolucent cooling element (11) on a front side of the semiconductor layer sequence opposite the back side, and a siloxane-containing converter layer (4, [0066]) between the cooling element and the semiconductor layer sequence, wherein the contact elements are configured for electrical contacting of the semiconductor chip and are exposed in the unmounted state of the semiconductor chip, the cooling element is different from a growth substrate of the semiconductor layer sequence, and the cooling element has a thermal conductivity of at least 0.7 W/(mK) ([0075]-[0076]).
With regard to claim 21, Washizu teaches, in Fig 2, that the cooling element comprises glass or consists of glass ([0075]-[0076]).
With regard to claim 22, Washizu teaches, in Fig 2, that the cooling element is self-supporting, and the thickness of the cooling element is at least 250 µm ([0076]).
With regard to claim 24, Washizu teaches, in Fig 2, a carrier (1a) arranged on the back side of the semiconductor layer sequence.
With regard to claim 25, Washizu teaches, in Fig 2, that a thickness of the cooling element is at most 100 µm ([0076]).
With regard to claim 27
With regard to claim 28, Washizu teaches, in Fig 2, that the converter layer comprises or consists of a silicone matrix having converter particles embedded therein ([0059]).
With regard to claim 29, Washizu teaches, in Fig 2, a radiolucent adhesive layer (12) arranged between the converter layer and the cooling element.
With regard to claim 30, Washizu teaches, in Figs 6 and 7, that the converter layer is in direct contact with the cooling element (here taking the embodiments of Figs 6 and 7).
With regard to claim 31, Washizu teaches, in Fig 2, that the semiconductor layer sequence is structured at the front side (flat structure shown).
With regard to claim 32, Washizu teaches, in Fig 2, that the contact elements are laterally partially or completely surrounded by a potting (22).
With regard to claim 33, Washizu teaches, in Fig 2, that the cooling element (here taking 11 and 12 as the cooling element) has one or more functional layers.
With regard to claim 39, Washizu teaches, in Fig 2, an optoelectronic semiconductor chip comprising: a semiconductor layer sequence (2) having an active layer that generates electromagnetic radiation ([0053]-[0056]), two contact elements (5) on a back side of the semiconductor layer sequence, a radiolucent cooling element (11) on a front side of the semiconductor layer sequence opposite the back side, and a siloxane-containing converter layer (4, [0066]) between the cooling element and the semiconductor layer sequence, wherein the contact elements are configured for electrical contacting of the semiconductor chip and are exposed in the unmounted state of the semiconductor chip, the cooling element is different from a growth substrate of the semiconductor layer sequence, the cooling element has a thermal conductivity of at least 0.7 W/(mK), and the cooling element is self-supporting ([0075]-[0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizu (US 2015/0333233).
With regard to claim 23, Washizu teaches most of the limitations of this claim as set forth above with regard to claim 22.
However, Washizu does not explicitly teach that a distance between the back side of the semiconductor layer sequence and sides of the contact elements exposed in the unmounted state is at most 5 µm.  Nonetheless, the skilled artisan would know too that back side to exposed contact element sides thickness would impact the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Washizu that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the a distance between the back side of the semiconductor layer sequence and sides of the contact elements exposed in the unmounted state is at most 5 µm is used, as already suggested by Washizu.
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Washizu.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 26, Washizu teaches most of the limitations of this claim as set forth above with regard to claim 20.
However, Washizu does not explicitly teach that the contact elements have a thickness of at least 100 µm.  Nonetheless, the skilled artisan would know too that the contact element thickness would impact the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Washizu that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the contact elements having a thickness of at least 100 µm is used, as already suggested by Washizu.
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Washizu.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2010/0140640) in view of Washizu (US 2015/0333233).
With regard to claim 34, Shimokawa teaches, in Figs 8-18, a method of manufacturing an optoelectronic semiconductor chip comprising: A) growing a semiconductor layer sequence (12)  having an active layer on a growth substrate (11, Fig 8); B) applying contact elements (16) to a back side of the semiconductor layer sequence facing away from the growth substrate (Fig 12); C) depositing the semiconductor layer sequence on an auxiliary carrier (17); D) removing the growth substrate (Fig 16); E) applying a converter layer (19) to a front side of the semiconductor layer sequence opposite the back side (Fig 17); F) applying a radiolucent cooling element (18, 
Shimokawa does not explicitly teach that the converter layer comprises siloxane.
Washizu teaches, in Fig 2, that the converter (4) layer comprises siloxane ([0066]), “to provide a light emitting device that has a little chromaticity unevenness in the emitted light for a long time,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Shimokawa with the converter structure of Washizu to maintain chromaticity evenness.
With regard to claim 35, Shimokawa teaches, in Figs 8-18, that A) to F) are performed in the specified order.
However, Shimokawa/Washizu do not explicitly teach that G) is performed in the specified order.
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  Also see MPEP § 2144.04 IV C.
Therefore, it would have been obvious to the ordinary artisan at the time of filing to modify the order of performing the process steps of Shimokawa/Washizu since there is no evidence of new or unexpected results.
With regard to claim 36
With regard to claim 37, Washizu teaches, in Fig 2, that the cooling element is applied to an undried converter layer and the converter layer serves as an adhesive for the cooling element ([0175], [0152]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2010/0140640) in view of Washizu (US 2015/0333233) and Doan et al. (US 2013/0062639).
With regard to claim 38, Shimokawa teaches, in Figs 24 and 25, that the cooling element (42) is a glass layer ([0102]).
Shimokawa/Washizu disclose the claimed invention except for the use of spin coating instead of evaporation.  Doan teaches ([0029]) that evaporation and spin coating are equivalent glass deposition techniques known in the art.  Therefore, because these glass deposition techniques were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute evaporation for spin coating since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829